Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Her-nández Denton.
Suscribimos la opinión que hoy emite el Tribunal en el presente caso por cuanto, en primer lugar, estamos convencidos de que el Art. 86 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4005, tipifica como delito la situación de hechos por la cual fue juzgado el apelante, por lo que el mismo cons-tituye “aviso suficiente” a cualquier profesional de la salud(1) sobre la posibilidad de ser encausado criminalmente por el delito de homicidio involuntario en caso de muerte de una persona debido a la negligencia criminal de ese profesional de la salud, razón por la cual no se infringe el “principio de legalidad” consagrado en las disposiciones del Art. 8 del re-ferido Código Penal, 33 L.P.R.A. sec. 3031. Véanse: Pueblo v. *750Tribl. Superior, 81 D.P.R. 763 (1960); Pueblo v. Tribunal Superior, 98 D.P.R. 750 (1970); Pueblo v. Ríos Nogueras, 114 D.P.R. 256 (1983); Connolly v. General Const. Co., 269 U.S. 385 (1976); Colten v. Kentucky, 407 U.S. 104 (1972); United States v. Harriss, 347 U.S. 612 (1954); CSC v. Letter Carriers, 413 U.S. 548 (1973); R.B. McNamara, Constitutional Limitations on Criminal Procedure, Colorado, Ed. McGraw-Hill, 1982, Sec. 1.09; Nota, Due Process Requirements of Definiteness in Statutes, 62 Harv. L. Rev. 77 (1948). Endosamos la opinión emitida, en adición, por razón de que entendemos que, dados los hechos particulares y específicos del mismo, el resultado al que se llega, y los fundamentos que en apoyo de dicho resultado se aducen, son correctos en derecho.
Ahora bien, sentimos la obligación de expresarnos por separado por razón de que nos preocupa profundamente la interpretación y aplicación que de la opinión emitida pueda hacerse a nivel de instancia en relación con otras situaciones de hecho que conllevan negligencia en que “profesionales de la salud” diariamente se ven implicados. Como resulta obvio, la opinión que hoy se emite “abre las puertas” al encausa-miento criminal de profesionales de la salud en relación con la muerte de pacientes alegadamente acaecidas debido a la negligencia de dichos profesionales. Nos preocupa, en particular, que como consecuencia de la decisión emitida se insti-tuya a nivel de instancia la práctica indiscriminada de radi-car acusaciones criminales contra profesionales de la salud en situaciones de hecho que no lo ameriten y que dichas acu-saciones sean utilizadas como “mecanismo de presión” con el propósito de lograr transacciones en los casos civiles de daños y pérjuicios. Entendemos procedente exponer y dejar plasmado por escrito nuestra posición y manera de pensar respecto a dicha situación.
*751HH
El apelante Héctor Rivera Rivera fue declarado culpable de una infracción al citado Art. 86 del vigente Código Penal, supra, por el Jurado que intervino, como “juzgador de los hechos”, en el proceso que se le celebrara a éste ante el Tribunal Superior de Puerto Rico, Sala de San Juan. Como re-sultado de ello, dicho foro lo sentenció a cumplir una pena de un (1) año y tres (3) meses bajo el régimen de “sentencia suspendida o libertad a prueba”.
Según surge en detalle de la opinión emitida, la referida convicción fue consecuencia de unos hechos ocurridos el día 15 de mayo de 1986. En dicho día el apelante, quien era un “práctico de farmacia”, le despachó a la joven Ana González Vélez, en la farmacia en la que él trabajaba, sulfato de estric-nina en lugar del “polvo de sulfa” que ésta le había solici-tado en relación con una erupción (rash) que ella tenía entre las piernas. Al así despacharlo —conforme ello surge del tes-timonio que prestara el propio apelante durante el proceso que se celebrara a nivel de instancia — (2) éste no se fijó en la “carabela [sic]” que tenía el envase que contenía el sulfato de estricnina, (3) como tampoco el apelante leyó la información contenida en la etiqueta del referido envase antes de utili-zar el mismo. Luego de que la señorita González Vélez re-gresara a su hogar y se aplicara en la mencionada erupción el sulfato de estricnina, lo cual causó que ésta convulsionara y se pusiera cianótica, la infortunada joven fue llevada a un “dispensario médico” por sus familiares donde fue superfi-cialmente atendida. Con posterioridad a que fuera dada “de. alta” del mismo —unas horas más tarde— la joven González Vélez falleció en su hogar. La causa de su muerte fue objeto *752de estipulación por las partes a nivel de instancia: intoxica-ción por estricnina.
II
Conforme dispone, en lo pertinente al caso bajo nuestra consideración, el referido Art. 86 del Código Penal, supra, comete el delito de homicidio involuntario toda persona que “obrando con negligencia o que al realizar un acto ilegal que no constituyere delito grave, ocasionara la muerte a otra ...”. (Énfasis suplido.) No puede perderse de vista, sin embargo, que esa negligencia es una que debe ser “criminal”. Ello así por cuanto establece el Art. 14 del referido Código Penal, 33 L.P.R.A. sec. 3061, que nadie “podrá ser sancionado por una acción u omisión que la ley provee como delito si la misma no se realiza con intención o negligencia criminal”. (Énfasis suplido.) lEn qué consiste o cómo se in-curre en esa “negligencia criminal”? La contestación, en términos generales, a dicha interrogante la encontramos en las disposiciones del Art. 16 del referido Código Penal, 33 L.P.R.A. sec. 3063. Dispone la citada disposición legal que, como regla general, responde por negligencia la persona “que ha producido un resultado delictuoso sin quererlo, por imprudencia o descuido, o falta de circunspección o imperi-cia o por inobservancia de la ley”. (Énfasis suplido.)
Al amparo de las mencionadas disposiciones legales y en vista a los hechos particulares del caso ante nuestra conside-ración, no albergamos duda de que el apelante efectivamente infringió las disposiciones del citado Art. 86 del Código Penal, supra; esto es, que la prueba presentada en el presente caso, dados los hechos específicos del mismo, justifica plena-mente el veredicto condenatorio que por el delito de homici-dio involuntario rindieron los señores del Jurado. La acción del apelante de despachar lo que le fuera requerido por la joven González Vélez en un lugar —farmacia— donde exis-ten diversos medicamentos sin tan siquiera mirar la eti-*753queta del envase en que se encontraba la sustancia que des-pachaba, a nuestro entender satisface plenamente el requi-sito de “negligencia criminal” en el contexto de los hechos en que se produce su acción.
Enfatizamos esto último por cuanto es de notarse que la negligencia en que incurre el apelante, un “profesional de la salud”, se relaciona con un acto más bien “mecánico” que ciertamente no requería la evaluación o análisis de unos hechos o situación como tampoco el ejercicio de discreción alguna en el desempeño de la función exigida de él. Llana y sencillamente le fue solicitado un producto en específico y todo lo que se requería de él era que responsablemente loca-lizara e indentificara el mismo dentro de las existentes en la farmacia en que trabajaba y despachara correctamente dicho producto al cliente, lo cual no hizo. Somos del criterio que, al así actuar, el apelante de hecho incurrió en negligen-cia criminal crasa.
Ello nos lleva a la “razón de ser” de la presente opinión concurrente. Por razón del alto interés público envuelto en esta clase de situaciones, entendemos necesario expresarnos sobre el grado de negligencia que, en nuestra opinión, debe ser requerido por nuestros tribunales en relación con la radi-cación de cargos criminales, y posterior convicción, por el delito de homicidio involuntario de un profesional de la salud en relación con la muerte de una persona debido a un alegado acto de “mala práctica o impericia” cometido por ese profe-sional de la salud. Existen tres (3) posibles alternativas o contestaciones a dicha interrogante: (1) la negligencia “civil”, esto es, la que “activa” las disposiciones del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5141; (2) la negligencia criminal ordinaria o simple, y (3) la negligencia criminal “crasa”. Veamos.
*754HH t — |
En Puerto Rico, la responsabilidad de un profesional de la salud resultante de la muerte de un paciente alegada-mente ocurrida debido a su negligencia tradicionalmente se ha circunscrito al campo de lo civil, existiendo abundante casuística al efecto.(4) Esa jurisprudencia sobre daños y per-juicios consistentemente ha requerido algo más que el mero “error de juicio o equivocación” de parte del profesional de la salud para responsabilizarlo en la esfera civil.
A esos efectos, en Reyes v. Phoenix Assurance Co., 100 D.P.R. 871, 876 (1972), sostuvimos que:
... existe una presunción, rebatible, en casos de responsabili-dad profesional médica, al efecto de que el médico ha ejerci-tado un grado razonable de cuidado y de que la administra-ción del tratamiento al paciente ha sido adecuada. Corres-ponde al demandante presentar evidencia suficiente para con-trovertir esta presunción y para ello la prueba debe demos-trar algo más que una mera posibilidad de que el daño se debió al incumplimiento por parte del médico de su obliga-ción profesional. Si la evidencia señala más de una causa probable del daño, no puede imponérsele responsabilidad a éste a menos que del conjunto de la prueba surja que la actuación negligente atribuida a éste es la que con mayores probabili-dades la causó. Rivera v. E.L.A., 99 D.P.R. 890 (1971); Sáez v. Municipio de Ponce, 84 D.P.R. 535 (1962). El médico debe tener latitud en el ejercicio de un juicio razonable y no es res-ponsable por un error de juicio a menos que el error sea obvio o sustancial de acuerdo con la práctica prevaleciente en la comunidad. Si el médico ejerce el cuidado y presta la debida atención al diagnóstico del paciente conforme a la práctica *755profesionalmente aceptable en la comunidad y actúa de acuerdo con las mismas, no incurre en responsabilidad aunque su diagnóstico constituya un error de juicio. Rivera v. E.L.A., supra; Pérez v. E.L.A., 95 D.P.R. 745 (1968). (Énfasis suplido.)
Posteriormente, en Oliveros v. Abréu, 101 D.P.R. 209, 227 (1973), expresamos:
A tono con nuestro empeño de ser justos y razonables, en-contramos necesario decir unas palabras sobre el margen de discreción profesional que debe tener y tiene el médico al diagnosticar y al tratar pacientes. Anteriormente nos hemos referido a la medicina como una “ciencia-arte[”.] Lo hemos hecho adrede. La práctica de la medicina requiere, en el diag-nóstico y en el tratamiento, que el facultativo llegue a juicios y tome decisiones. Hay en ese proceso un inevitable elemento subjetivo. También, la relación de médico y paciente es, o debe ser, única para ambos. . . .
Lo dicho demuestra, por un lado, la responsabilidad que asume el médico al diagnosticar y al tratar y, por otro, la nece-sidad de reconocer el elemento humano, subjetivo, no exacto, de su quehacer. Esa realidad nos lleva, a su vez, a reconocer que en el ejercicio de la medicina cabe el error de juicio ho-nesto de parte del médico y aceptable por los tribunales. Claro, a los tribunales compete ver que la negligencia o la impericia no pase por error de juicio. Se ha dicho que en el diagnóstico el error de juicio es aceptable como defensa cuando está presente una de las siguientes circunstancias: (1) Cuando existe una duda razonable sobre la condición o enfer-medad del paciente; (2) cuando las autoridades médicas reco-nocidas están divididas en cuanto a cuál debe ser el procedi-miento de diagnóstico a seguirse; o (3) cuando el diagnóstico se hace después de un esfuerzo concienzudo del médico para enterarse de los síntomas y de la condición del paciente. (Én-fasis en el texto original suprimido y énfasis suplido.)
Recientemente —en Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295, 303-304 (1988)— expresamos que:
.. .en el tratamiento de un paciente el médico posee amplia discreción profesional y que éste no incurre en responsabili-dad si el tratamiento que le brinda a su paciente, aun cuando *756erróneo, está enmarcado en los linderos de lo razonable y es aceptado por amplios sectores de la profesión médica; consti-tuyendo defensa válida para el médico demandado la existen-cia de divergencia de criterios entre las autoridades médicas sobre si el tratamiento o procedimiento en particular era co-rrecto bajo las circunstancias del caso.... En palabras senci-llas, el error de juicio —honesto e informado— cometido por un médico en el tratamiento de su paciente no constituye fuente de responsabilidad. (Énfasis suplido y en el original.)(5)
Y es que ello no podría ser de otra manera. Tenemos que estar conscientes de que, de ordinario, la conducta profesio-nal de un médico hacia su paciente no se limita a llevar a cabo actos “mecánicos o automáticos” como el que fuera re-querido del aquí apelante. Por el contrario, la actuación de un médico usualmente es precedida de la evaluación y análi-sis de unos hechos que lo llevan a tomar una decisión que es producto del ejercicio de su discreción como especialista en una disciplina no exacta como lo es la medicina. Es por ello que ese profesional no debe ser penalizado por un error de juicio.
Establecida la norma de que un profesional de la salud únicamente puede ser responsabilizado en el campo de lo civil cuando efectivamente incurre en conducta negligente, nos resta contestar la interrogante de si la “negligencia criminal” que exige el citado Art. 14 del Código Penal, supra, como requisito para una convicción bajo el Art. 86 de dicho código, supra, es la misma que la requerida en la esfera civil o, por el contrario, es una de un “grado mayor”.
*757I — I <3
Conforme la doctrina imperante en esta jurisdicción, in-curre en “negligencia” que da lugar a la reparación o indem-nización del “daño” causado todo aquel que, ante unos he-chos o circunstancias particulares, no actúa conforme lo hu-biera hecho el “hombre prudente y razonable” o el “buen padre de familia”; esto es, aquel que no actúa conforme la “diligencia media”. Según lo expresa Espín Cánovas:(6)
En la culpa extracontractual, sin una regla que marque la de-bida diligencia, hay que referirse a la conducta del hombre medio, prudente y diligente, el bonus paterfamilias, con cuyo patrón abstracto hay que medir toda conducta ilícita y dañosa para poder afirmar si existió culpa en el agente.
El Código español no define la culpa extracontractual, a diferencia de la culpa contractual, pero de modo incidental viene a definirla como la omisión de la diligencia del bonus pater familias, al formular una presunción de culpa por los hechos de las personas sometidas a nuestra vigilancia o dependencia. En efecto, dicha responsabilidad cesará cuando las personas encargadas de la vigilancia de otras “prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño” (art. 1.903, ap. último).
Según este criterio la culpa extracontractual consistirá en omitir la diligencia que el hombre normal hubiera puesto para evitar el acto dañoso, es decir, el criterio de la culpa in abs-tracto, por contraposición a la culpa in concreto, o sea, la que emplearía la misma persona responsable en sus propios actos.
Sin embargo, cabrá tener en cuenta las circunstancias con-cretas de cada caso, aunque sólo las obj'etivas, no las subje-tivas, pues de otra forma se abandonaría el criterio de la culpa in abstracto para caer en el de la culpa in concreto.
El profesor Albaladejo,(7) por su parte, nos informa:
El art. 1.902 del C.c. habla de que “intervenga culpa o negli-gencia”, sin especificar más, y lo mismo, la ley 488, 2.°, de la *758Comp. navarra habla de “negligencia”, simplemente; por ello, según una opinión, alcanza a toda clase de culpa, mayor o menor. El art. 1.089 del C.c. parece corroborar esta tesis al determinar que nace obligación (de reparar) “de los actos y omisiones ilícitos o en que intervengan cualquier género de culpa o negligencia”. La responsabilidad por toda clase de culpa, aun levísima, se expresa desde antiguo con la regla que dice “in lege Aquilia (ley que, como dije, reguló en Roma la culpa extracontractual) et levissima culpa venit”.
Esa opinión de que se responde en cuanto haya culpa por escasa que sea, encuentra apoyo en algunas sentencias del T.S. Así las de 10 mayo 1963, 25 mayo 1965 y 12 mayo 1969, según las que obligación de reparar nace en todo caso sin que influyan las diferentes graduaciones de la culpa, puesto que el autor del acto ilícito responde siempre del daño cualquiera que sea el grado de la falta, como lo revela el art. 1.089, al hablar de “cualquier género de culpa o negligencia”. También la de 13 de marzo 1974, que razona lo mismo, y estima expre-samente que hay responsabilidad aun “por una leve omisión de diligencia”.
Según otra opinión, la culpa extracontractual debe valo-rarse (como la contractual) sobre la base de la diligencia media (la diligencia de un buen padre de familia): si el agente no llegó a alcanzar ésta, habrá sido culpable (negligente); si la alcanzó, no podrá estimarse que lo haya sido, aunque no hu-biese obrado con todo el celo de las personas máximamente diligentes. Esta segunda opinión encuentra apoyo en el art. 1.903, párrafo último, donde se dice que la responsabilidad (si procede) por hecho ajeno “cesará cuando las personas (de que se trate) . . . prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño”. Ahora bien, la llamada responsabilidad por actos ajenos, que contempla el art. 1.903, es realmente responsabilidad, no por el acto ajeno, sino por el acto propio de quien, debido a su negligencia, da lugar a que otro cause daño a un tercero. Luego cabe entender que el que tal artículo exima de responsabilidad si se empleó una diligencia media (la de un buen padre de familia), de-muestra que, también en el caso de que se trate de acto da-ñoso exclusivamente propio, basta, para quedar exento de responsabilidad, el haber observado una diligencia normal.
*759De todas formas, contra esta argumentación cabe alegar que quizás requiera ser más estrecha la responsabilidad por actos exclusivamente propios; y que tratándose de éstos, la cuestión debe plantearse en los términos siguientes: Desde luego, si el daño se causa por culpa grave, habrá de repararlo el culpable; pero, si la culpa es leve, ¿quién debe soportarlo, el culpable o aquel a quien se irrogó? Planteadas así las cosas, parece justificada la antigua regla in lege Aquilia et levissima culpa venit; porque es más equitativo que tenga obligación de reparar el que, aunque levemente, fue culpable del daño, que no que haya de soportar éste aquel a quien le fue irrogado. (Énfasis suplido.)
En resumen, al amparo de las disposiciones del Art. 1802 del Código Civil de Puerto Rico, ante, viene obligado a responder en daños y perjuicios aquella persona que incurre en cualquier desviación de esa norma de “prudencia y razona-bilidad”, como consecuencia de la cual desviación un tercero sufre un daño.
¿Es esa la “negligencia criminal” que exige, como requi-sito de una convicción, el antes citado Art. 14 del vigente Código Penal de Puerto Rico, supra?
Nuestro Código Penal es particularmente deficiente en la regulación de las formas de culpabilidad. El citado Art. 14, supra, establece las dos (2) maneras de incurrir en responsa-bilidad penal: intención y negligencia criminal. Respecto a esta última, el Art. 16, supra, sólo se refiere a las formas clásicas de la negligencia y no brinda una definición ade-cuada de la misma, la cual debería girar sobre el concepto central de previsión o falta de ella.
La doctrina penal constitucional clásica suele distinguir dos (2) tipos de culpa o negligencia:(8) con previsión y sin previsión (con representación y sin representación). En la *760culpa sin previsión o representación, el sujeto produce un daño (resultado) que pudo y debió ser previsto, pero no fue previsto, apartándose con esta conducta del “estándar” so-cialmente exigible y exigido. En el caso de la culpa con previ-sión o representación, el sujeto ha previsto o se ha represen-tado la posibilidad de que el resultado se produzca, pero con-fía en que no habrá de producirse, confiando en sus habili-dades y pericia o en su buena suerte. (9) La esencia de la culpa o negligencia, en fin, está en crear un riesgo irrazonable de que se produzca el resultado delictuoso, ya por falta de pre-visión o por imprudentemente confiar en que no ha de produ-cirse el mismo.
La discusión en torno a la distinción entre negligencia civil (la que basta para responsabilidad civil torticera bajo el Art. 1802 del Código Civil, supra) y negligencia criminal (la que activa la responsabilidad criminal por negligencia) ha desatado grandes debates. Sin embargo, se estima por la doctrina que la negligencia criminal es más rigurosa que la negligencia civil; esto es, que no toda conducta negligente que es suficiente para imponer responsabilidad civil es, sin más, suficiente para imponer responsabilidad criminal. Véanse: R.M. Perkins y R.N. Boyce, Criminal Law, 3ra ed., Nueva York, The Foundation Press, 1982, págs. 840-849; W.R. LaFave y A.W. Scott, Substantive Criminal Law, 2da ed., Minnesota, Ed. West Publishing Co., 1986, Vol. 2, Secs. 7.12-7.12(a); S. Soler, Derecho Penal Argentino, Argentina, Tipográfica Editora Argentina, 1976, Vol. II, págs. 138-142.
Definitivamente somos del criterio que el Código Penal nuestro al calificar la negligencia requerida para una convic-ción en dicho campo como una de índole “criminal”, está re-*761quiriendo un grado mayor o más riguroso de negligencia; esto es, no basta “cualquier desviación de la mediana” para una convicción criminal en nuestra jurisdicción. Como se se-ñalara en People v. Pociask, 96 P.2d 788 (Cal. 1939), criminal significa que es castigable. No se trata ya de reivindicar un daño sufrido por una víctima o sujeto, sino de un ultraje en contra del Estado; no meramente de si un demandado de-berá indemnizar la pérdida sufrida por su víctima en términos de dólares y centavos, sino de si su conducta justifica que se le señale como a un criminal y se le imponga, inclusive, una pena en prisión. State v. Weiner, 194 A.2d 467 (N.J. 1963).
Debe quedar claro, sin embargo, que en nuestra jurisdic-ción ese “grado mayor”, o más riguroso, de negligencia que se debe exigir para una convicción por el delito de homicidio involuntario bajo las disposiciones del Art. 86 del Código Penal, supra, no significa que el Estado venga en la obligación de demostrar que el imputado de delito incurrió en negligen-cia criminal crasa. Ello únicamente resulta necesario en re-lación con ciertos delitos específicos, como cuando se le imputa a una persona haber infringido las disposiciones del Art. 87 del referido Código, 33 L.P.R.A. sec. 4006.(10) La negligencia criminal “ordinaria” requerida por nuestro ordena-miento jurídico —como, por ejemplo, la exigida por el citado Art. 86 del Código Penal, supra— consiste, en realidad, de *762un grado intermedio de negligencia entre la mínima que cumple con lo requerido por el citado Art. 1802 del Código Civil, supra, y la negligencia criminal crasa exigida en rela-ción con ciertos delitos en particular.
En resumen, la mera negligencia o la simple desviación de esa conducta “prudente y razonable” del “buen padre de familia”, que es fuente suficiente de responsabilidad en el campo civil, no constituye base legal para una convicción en el ámbito penal. Ahora bien, la conducta negligente, sin ser crasa, que sobrepasa, o va más allá de, una mera desviación de “la mediana” es suficiente para imponer responsabilidad tanto en el campo civil como en el penal.
V
Exhortamos a los jueces de instancia a no autorizar el encausamiento criminal de profesionales de la salud por el delito de homicidio involuntario en situaciones donde la prueba lo que demuestre sea la comisión de un error de jui-cio o equivocación de parte del médico en el diagnóstico y tratamiento de su paciente o la mera negligencia civil. Per-mitirlo podría tener consecuencias desastrosas para la cali-' dad de los servicios de salud que se le presta en nuestro país a la cuidadanía en general. En primer lugar, un profesional de la salud, sobre el cual gravita constantemente la amenaza de una acusación criminal y la posible reclusión en una insti-tución penal, probablemente estaría imposibilitado mental-mente de prestar servicios médicos de calidad. En segundo lugar, dicha “amenaza” agravaría aún más la llamada “prác-tica defensiva” de la medicina por parte de los facultativos médicos con el consiguiente encarecimiento de los servicios médicos en Puerto Rico. Por último, y como expresáramos al principio, la radicación de cargos criminales podría indebida-mente utilizarse como medida coercitiva en la consecución de transacciones en los casos civiles de daños y perjuicios por alegada “mala práctica” de la medicina.
*763En fin, nuestros tribunales de instancia, en beneficio de la cuidadanía en general, deberán velar por que en los casos criminales de esta naturaleza que sean sometidos ante su consideración efectivamente exista prueba clara e indiscuti-ble de negligencia criminal por parte de los profesionales de la salud.

 Véase 24 L.P.R.A. sec. 3003(o) y (p).


 Véase Exposición Narrativa de la Prueba, págs. 19 y 20, certificada como correcta por el tribunal de instancia.


 Conforme requerido por la Ley Núm. 115 de 5 de mayo de 1939, Leyes de Puerto Rico, pág. 60Í.


 En la esfera penal, la escasa jurisprudencia existente se ha limitado a estudiar la responsabilidad médica que surge como consecuencia de las disposi-ciones del Art. 91 del vigente Código Penal, 33 L.P.R.A. sec. 4010, el cual prohíbe la práctica del aborto excepto en determinadas circunstancias. Véanse: Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980); Pueblo v. Najul Bez, 111 D.P.R. 417 (1981). De hecho, que tengamos conocimiento, nunca se ha radicado un pliego acusatorio contra un médico por el delito de homicidio involuntario en relación con la muerte, por alegada negligencia, de su paciente.


 Véanse, en adición, a esos mismos efectos: Rodríguez Crespo v. Hernández, 121 D.P.R. 639, 649 (1988); Ríos Ruiz v. Mark, 119 D.P.R. 816 (1987); Lozada v. E.L.A., 116 D.P.R. 202 (1985); Cruz v. Centro Médico de P.R., 113 D.P.R. 719 (1983); Oliveros v. Abréu, 101 D.P.R. 209 (1973).


 D. Espín Cánovas, Manual de Derecho Civil Español, 4ta ed., Madrid, Ed. Rev. Der. Privado, 1975, Vol. III, págs. 470-471.


 M. Albaladejo, Derecho Civil, 7ma ed., Barcelona, Ed. Boseh, 1982, T. II, Vol. 2, págs. 477-478.


 En lugar de intención y negligencia, que son los términos usualmente utilizados en el derecho anglosajón, en el derecho continental se utilizan los tér-minos de dolo (intención) y culpa (negligencia).


 Estamos conscientes de que dicha situación posiblemente sea la contemplada por el inciso (b) del Art. 15 del vigente Código Penal, 33 L.P.R.A. sec. 3062(b), el cual, debido a una lamentable y desafortunada redacción, la clasifica como conducta “intencional”.


 “Sec. Jp006. Imprudencia crasa o temeraria al conducir vehículo de motor
“Cuando en la muerte ocasionada por una persona al conducir un vehículo de motor mediare imprudencia crasa o temeraria, se impondrá pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravantes, la pena fija establecida podrá ser aumentada hasta un máximo de cinco (5) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de dos (2) años.
“La imprudencia crasa o temeraria es aquella de tal naturaleza que demues-tre un absoluto menosprecio de la seguridad de los demás bajo circunstancias que probablemente produzcan daños a éstos y no significa una mera falta de cuidado. Código Penal, 1974, art. 87; Junio 4, 1980, Núm. 101, p. 298, sec. 1.”